Citation Nr: 0815902	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-17 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee disorder, 
including as secondary to service-connected residuals of a 
fracture of the left foot.  

2.  Entitlement to service connection for a left ankle 
disorder, including as secondary to service-connected 
residuals of a fracture of the left foot.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.  

This appeal arises from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In September 2007 the Board of Veterans' Appeals (Board) 
remanded the veterans' claims to obtain a VA examination and 
a medical opinion.  The veteran was examined and an opinion 
obtained in November 2007.  Stegall v. West, 11  Vet. 
App. 268 (1998).  The claims have been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran sustained a fracture of the second metatarsal 
of the left foot in service.  

2.  The claims folder includes current diagnoses of left knee 
arthralgia and left ankle metatarsal fracture; physical 
findings include of limitation of motion of the knee and 
ankle.  

3.  A VA physician has stated the current disorders of the 
left knee and ankle are related to injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  The criteria for service connection for a left ankle 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has resolved the claim favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist the veteran in 
development of his claim.  

The January 1945 Report of Medical Examination reveals the 
veteran's musculoskeletal system was normal.  April 1945 
service medical records document the veteran injured his left 
foot.  Although X-rays taken immediately after the injury 
failed to reveal a fracture, subsequent X-ray reports 
documented a march type fracture of the shaft of the second 
metatarsal of the left foot.  A cast was placed on the left 
foot and leg.  The veteran developed an acute moderately 
severe furuncle of the left heel with cellulitis, secondary 
to the cast.  May 1945 X-rays revealed that a considerable 
callus had formed between the fractured fragments of the 
second metatarsal.  The Report of Physical Examination at 
separation in October 1946 noted no musculoskeletal defects.  
Under the heading for significant history was noted the April 
1945 fracture of the left foot.  

In August 2004 the veteran submitted a statement from an 
orthopedic surgeon.  He stated that while he did not have a 
current diagnosis of a knee or hip disorder, it was certainly 
possible that unknown trauma to those areas as a result of 
the fall and fracture might have resulted in progressive 
arthritic changes in those joints.  

The veteran was examined by VA in September 2005.  X-rays of 
the left foot revealed evidence of old trauma, osteoarthritis 
and a calcaneal spur.  Possible traumatic arthritis of the 
left foot was diagnosed.  

In September 2007 the Board remanded the claim to obtain a VA 
examination and a medical opinion.  A November 2007 VA 
examination report indicates the VA physician reviewed the 
claims folder, interviewed and examined the veteran.  The 
diagnostic impressions included left hip arthralgia, left 
knee arthralgia and left ankle metatarsal fracture.  Physical 
findings included a decreased range of flexion of the left 
knee and decreased dorsiflexion and plantar flexion of the 
ankle.  In the opinion of the VA physician the veteran's 
complaints regarding the left lower extremity were causally 
related to in service injury.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In secondary service connection claims there must be 
evidence of a current disability and evidence which 
demonstrates a causal relationship between the current 
disability and a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  In claims based on 38 C.F.R. 
§ 3.310 medical evidence is required to provide a nexus 
between a service connected disability and the currently 
diagnosed disorder.  See Schroeder v. Brown, 6 Vet. App. 220 
(1994).  

In this instance, there is current impairment of the left 
knee and ankle in the form of limitation of motion and a 
medical opinion from a VA physician relating them to an 
injury in service.  Although this opinion is based on an 
understanding that the veteran sustained injury to the entire 
left lower extremity in a jump over a ravine in service, 
which is not explicitly recorded in the veteran's service 
medical records, those records nevertheless show the 
veteran's previously service connected foot fracture was 
associated with long hikes with his unit during training.  An 
injury as the veteran now describes is consistent with what 
could occur in such training and will be considered credible 
history for purposes of this appeal.  In view of this, the 
evidence supports the grant of service connection for 
disorders of the left knee and ankle.  







ORDER

Service connection for a left knee disorder is granted.  

Service connection for a left ankle disorder is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


